      Case 4:20-cv-00062-BMM Document 28-10 Filed 10/05/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 STEVE BULLOCK, in his official                 Case No. 4:20-cv-00062-BMM
 capacity as Governor of Montana;
 et al.,
                                                DECLARATION OF
                        Plaintiffs,             MICHAEL D. NEDD

           vs.

 BUREAU OF LAND
 MANAGEMENT; et al.,

                        Defendants.




      I, Michael D. Nedd, declare as follows:

      1.     I am currently the Bureau of Land Management (BLM) Deputy Director

for Operations and have been in this role since March 2019. As Deputy Director for

Operations, I am responsible for overseeing the BLM’s daily activities and initiatives

for over 9,000 employees.     Previously, I was the Assistant Director for Energy,

Minerals, and Realty Management within the BLM. In this capacity, I led the agency’s

programs related to fluid and solid minerals, renewable energy, and lands and realty

from July 2007 to March 2017. While serving as the Assistant Director, I also was

temporarily delegated the delegable duties, functions, and authorities of the BLM
                                                1
       Case 4:20-cv-00062-BMM Document 28-10 Filed 10/05/20 Page 2 of 5



Director from March 2017 to November 2017, designated as the Acting Deputy

Director for Operations from January 2009 to August 2009 and November 2017 to

August 2018, and designated the Acting State Director for BLM – Montana/Dakotas

from May 2010 to November 2010. For the five years prior to assuming the Assistant

Director position, I was the State Director for the Eastern States within BLM. All

told, I have served within the BLM for more than 29 years. I make this declaration

based on information known personally by me and information provided to me by

personnel in the BLM and the Department of the Interior (Department) in the course

of their official duties.

       2.      I understand that the Court’s September 25, 2020 order directs the parties

to submit briefing on “what acts of Pendley [. . .] should be set aside under 5 U.S.C. §

3348(d)(1) and 5 U.S.C. § 706(2)(A).” I have been asked to assist in reviewing what

acts may be encompassed by the Court’s order.

       3.      I understand that an “action” for purposes of section 3348 of the Federal

Vacancies Reform Act (FVRA) refers “to the whole or a part of an agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” I

furthermore understand that the term “function or duty” under section 3348 of the

FVRA does not mean every duty of a position, but rather only applies to an action

which is “established by statute; and is required by statute to be performed by the

applicable officer (and only that officer);” or is “established by regulation; and is

                                                2
       Case 4:20-cv-00062-BMM Document 28-10 Filed 10/05/20 Page 3 of 5



required by such regulation to be performed by the applicable officer (and only that

officer).”

       4.    The limitation of “(and only that officer)” is significant given that the

Department and its Bureaus operate under a series of delegations made by the Secretary

of the Interior pursuant to his authority under Reorganization Plan No. 3 of 1950

(Reorg. 3), which provides the Secretary the authority to delegate the performance of

the Department’s functions: “[t]he Secretary of the Interior may from time to time make

such provisions as he shall deem appropriate authorizing the performance by any

other officer, or by any agency or employee, of the Department of the Interior of any

function of the Secretary, including any function transferred to the Secretary by the

provisions of this reorganization plan.”1

       5.    The system of Secretarial delegations authorized by Reorg. 3 for the

Department is set forth in the Departmental Manual (DM), which directs in 200 DM 2

that “[a]uthority should be delegated to the lowest levels in the organization to better

address issues and strengthen communications.” While Department level delegations

are contained in the DM, 200 DM 2.2 provides that “[r]edelegations of authority within

a bureau or office will be issued as part of the bureau or office directives system.”



       1
         5 U.S.C. App. § 1(a). Reorganization Plan No. 3 of 1950, 64 Stat. 1262. In
1984, Congress stated that it “ratifies and affirms as law” each Reorganization Plan
across the Government, which includes Reorg. 3, so that Reorg. 3 has the force and
effect of law. Pub. L. No. 98-532, 98 Stat. 2705 (1984).
                                               3
      Case 4:20-cv-00062-BMM Document 28-10 Filed 10/05/20 Page 4 of 5



      6.     Consistent with this established system and presumption of delegation,

the BLM has issued Manual Section 1203 “Delegation of Authority” (MS-1203), a copy

of which is attached to the concurrently-filed declaration of Brian Saint George. The

current version of MS-1203 has been in effect since 2016. MS-1203 prescribes the

delegations made throughout the BLM, including those delegable duties that can be

performed by the Deputy Director, Policy and Programs.

      7.     Together with other BLM officials I have surveyed current statutes and

regulations to determine which explicitly identify the BLM Director and to determine

whether any of them contain language that expressly limits the performance of the

associated duty such that it may only be performed by the BLM Director and may not

be delegated to another official within the BLM.

      8.     Our review determined that certain statutes and regulations contain

explicit references to the BLM Director, such as by stating that the “Secretary, acting

through the Director of the Bureau of Land Management[.]”          However, we have

identified no statute or regulation that requires that the Director—and only the

Director—perform the actions authorized by or associated with such statute or

regulation. A compilation of the statutes and regulations we reviewed is attached as

Exhibit A.

      9.     Our review also identified Section 204 of the Federal Land Policy

Management Act (FLPMA), which provides that “[t]he Secretary may delegate this

                                              4
       Case 4:20-cv-00062-BMM Document 28-10 Filed 10/05/20 Page 5 of 5



withdrawal authority only to individuals in the Office of the Secretary who have been

appointed by the President, by and with the advice and consent of the Senate.” In

section 204, Congress clearly has created an exclusive, non-delegable function or duty

for Senate-confirmed members of the Office of the Secretary.       Although FLPMA

responsibilities have generally been delegated to the BLM Director, this section

prohibits the Director from acting on withdrawals at all, given that the BLM Director

is not a member of the Office of the Secretary, and the BLM Director’s delegations at

235 DM 1 accordingly excludes withdrawal. BLM’s review of Mr. Pendley’s decisions

confirm that he took no actions under Section 204 of FLPMA.

       10.    For these reasons, I am not able to identify any “acts of Pendley” that

qualify as an “action” in any “function or duty” of the BLM Director that must be

identified to the court.

       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

foregoing is true and correct.

              Executed on October 5, 2020.

                                                                  Digitally signed by MICHAEL

                                              MICHAEL NEDD        NEDD
                                                                  Date: 2020.10.05 19:08:47
                                              _____________________________
                                                                  -06'00'



                                              Michael D. Nedd
                                              Deputy Director for Operations
                                              Bureau of Land Management
                                              Department of the Interior


                                             5
